RELESTAB, District Judge.
I concur in the opinion that the bill was properly dismissed, but solely on the ground of the lack of an indispensable party plaintiff.
The bill charges equitable waste of a mortgage given to secure an issue of bonds, of which the plaintiff owns but a small part. The mortgage was not made to the plaintiff, but to a trustee. In my opinion, no one but the mortgagee has sufficient standing to prevent the wasting of the security or to proceed against the waster, and that this court should refrain from passing upon the issues tendered by the bill until presented by the trustee, or the latter shall on request of a bondholder decline so to do.